Exhibit 10.1

 

KATE SPADE & COMPANY 162(M) ANNUAL INCENTIVE PLAN

 

1.                        Purpose

 

The purpose of the Kate Spade & Company 162(m) Annual Incentive Plan (the
“Plan”) is to provide incentives to certain senior officers in a manner designed
to reinforce the performance goals of Kate Spade & Company (“Kate Spade” or the
“Company”); to strengthen the Company’s “pay for performance” ethic by linking a
significant portion of participants’ compensation to the achievement of such
goals; and to continue to attract, motivate and retain high performing
executives on a competitive basis, while seeking to preserve for the Company’s
benefit, to the extent practicable, a tax deduction by the Company for payments
of incentive compensation to such executives through payment of qualified
“performance-based” compensation within the meaning of section 162(m) of the
Code.

 

2.                        Definitions

 

The following terms have the meanings indicated unless a different meaning is
clearly required by the context:

 

(a)                  “Board of Directors” means the Board of Directors of the
Company.

 

(b)                  “Code” means the Internal Revenue Code of 1986, as amended.

 

(c)                   “Committee” means the Compensation Committee of the Board
of Directors or a subcommittee thereof. The Committee at all times shall be
composed of at least two directors of Kate Spade & Company, Inc., and all
members of the Committee shall be “outside directors” within the meaning of
section 162(m) of the Code.

 

(d)                  “Common Stock” means shares of common stock of the Company

 

(e)                   “Company” means Kate Spade & Company and its consolidated
subsidiaries and affiliates.

 

(f)                    “Participant” means an individual who has received a
performance bonus under the Plan.

 

3.                        Participation

 

An individual shall be eligible to participate in the Plan if he or she is an
executive officer of Kate Spade and selected for participation by the Committee
for any performance period.

 

4.                        Performance Bonuses

 

The Committee, in its discretion, may grant performance bonuses to eligible
individuals. The granting of a performance bonus shall entitle the recipient to
receive a payment in cash or shares of Common Stock upon the achievement of
specified performance goals during a performance period established by the
Committee. The terms of performance bonuses, including the length of the
performance period and the performance goals, need not be uniform and may vary
from individual to individual. To the extent that a performance bonus provides
for payment in shares of Common Stock, such payment shall be made pursuant to
the Company’s 2011 Stock Incentive Plan, 2013 Stock Incentive Plan or another
similar plan established by the Company, as determined by the Committee.

 

5.                        Performance Periods

 

Each performance period shall be for a period of at least one year, but may
include sub-periods of less than a year.

 

1

--------------------------------------------------------------------------------


 

6.                        Performance Goals

 

(a)   Prior to the ninety-first (91st) day of the applicable performance period
and prior to one-quarter of any applicable sub-period, or during such other
period as may be permitted under Section 162(m) of the Code, the Committee shall
establish in writing one or more objective (as defined in section 162(m) and the
applicable regulations thereunder) performance goals for each recipient of a
performance bonus with respect to such performance period. Such performance
goals shall be expressed in terms of one or more of the following criteria:
(a) earnings (either in the aggregate or on a per-share basis, reflecting
dilution of shares as the Committee deems appropriate and, if the Committee so
determines, net of or including dividends); (b) gross or net sales; (c) cash
flow(s) (including either operating or net cash flows); (d) financial return
ratios; (e) total shareholder return, shareholder return based on growth
measures or the attainment by the shares of a specified value for a specified
period of time, share price or share price appreciation; (f) value of assets,
return or net return on assets, net assets or capital (including invested
capital); (g) adjusted pre-tax margin; (h) margins, profits and expense levels;
(i) dividends; (j) market share, market penetration or other performance
measures with respect to specific designated products or product groups and/or
specific geographic areas; (k) reduction of losses, loss ratios or expense
ratios; (l) reduction in fixed costs; (m) operating cost management; (n) cost of
capital; (o) debt reduction; (p) productivity improvements; (q) inventory
turnover measurements; or (r) customer satisfaction based on specified objective
goals or a Company-sponsored customer survey. Each such performance goal may
(1) be expressed with respect to the Company as a whole or with respect to one
or more divisions or business units, (2) be expressed on a pre-tax or after-tax
basis, (3) be expressed on an absolute and/or relative basis, (4) employ
comparisons with past performance of the Company (including one or more
divisions) and/or (5) employ comparisons with the current or past performance of
other companies, and in the case of earnings-based measures, may employ
comparisons to capital, stockholders’ equity and shares outstanding.

 

(b)   To the extent applicable, the measures used in performance goals set under
the Plan shall be determined in accordance with generally accepted accounting
principles (“GAAP”) and in a manner consistent with the methods used in the
Company’s regular reports on Forms 10-K and 10-Q, without regard to any of the
following, unless otherwise determined by the Committee consistent with the
requirements of section 162(m)(4)(C) and the regulations thereunder:

 

(i)                      all items of gain, loss or expense for a fiscal year
that are related to special, unusual or non-recurring items, events or
circumstances affecting the Company or the financial statements of the Company;

 

(ii)                   all items of gain, loss or expense for a fiscal year that
are related to (A) the disposal of a business or discontinued operations or
(B) the operations of any business acquired by Company during the fiscal year;
and

 

(iii)                all items of gain, loss or expense for a fiscal year that
are related to changes in accounting principles or to changes in applicable law
or regulations.

 

To the extent any objective performance goals are expressed using any earnings
or sales-based measures that require deviations from GAAP, such deviations shall
be at the discretion of the Committee and established at the time the applicable
performance goals are established.

 

(c)   A performance goal may include both goals that relate to the entire
performance period as well as goals that relate solely to one or more specific
sub -periods within the performance period.

 

7.                        Award Amounts

 

(a)   At the time that a performance bonus is granted to a Participant, the
Committee shall establish a maximum bonus that such Participant may receive
under that performance bonus. The maximum bonus may be expressed as a specified
amount in dollars, shares of the Company’s Common

 

2

--------------------------------------------------------------------------------


 

Stock or be related to the Participant’s base salary at the start of the
performance period by a formula that takes account of the degree of achievement
of the goals set for the Participant; provided, however, that the Committee
shall have absolute discretion to reduce the actual bonus payment that would
otherwise be payable to any Participant on the basis of achievement of
performance goals.

 

(b)   The maximum award that may be paid to a Participant in respect of a
performance bonus in any once fiscal year of the Company shall not exceed
$10.0 million.

 

8.                        Payment of Performance Bonus

 

Performance bonuses shall be paid following the end of the performance period at
such time as bonuses are generally paid to the Company’s executive officers in
general, but in no event later than 21/2 months after the end of the fiscal year
during which the performance period ends; provided, however, that no such
payment shall be made until the Committee has certified (in the manner
prescribed under applicable regulations under section 162(m) of the Code) that
and the extent to which the performance goals and any other material terms
related to the performance bonus were in fact satisfied.

 

In the event that the Committee determines that the certification as to the
achievement of the performance goals with respect to a performance bonus was
based on incorrect data, amounts awarded may be recalculated and adjusted to
reflect the corrected data. If the subsequent determination is that the
performance goals had not been achieved or had been achieved to a lesser extent
than originally determined, then the applicable Participant shall, upon written
request from the Committee, return to the Company the amounts received in
payment of such performance bonus in excess of the amounts that such Participant
would have received based on the correct data. If the subsequent determination
is that the performance goals were achieved to a greater extent than originally
determined, the Committee may proportionally increase the bonus originally paid
to the grantee.

 

9.                        Death or Termination of Employment

 

Unless the Committee determines otherwise at the time such performance bonus is
granted:

 

(a)   Unless the Committee determines otherwise at the time such performance
bonus is granted, in the event of the death of a Participant after the end of a
performance period and prior to the payment of the performance bonus for such
performance period, such payment shall be made to the representative of the
Participant’s estate.

 

(b)   Unless the Committee determines otherwise at the time such performance
bonus is granted, in the event of the disability, retirement or other
termination of employment of a Participant after the end of a performance period
and prior to the payment of the performance bonus for such performance period,
the Committee, in its discretion, shall have the power to award to such
Participant such performance bonus.

 

(c)   Unless the Committee determines otherwise at the time such performance
bonus is granted, in the event of the death, disability, retirement or other
termination of employment of a Participant during a performance period, the
Committee, in its discretion, shall have the power to award to such Participant
(or the representative of the Participant’s estate) an equitably prorated
portion of the performance bonus which otherwise would have been earned by such
Participant, to be paid at such time as the performance bonus would have been
paid to the Participant if not for such event. In no event shall a performance
bonus be paid to a terminated Participant, other than a termination due to death
or disability if the performance goal was not achieved.

 

3

--------------------------------------------------------------------------------


 

10.                 Nontransferability

 

The right of a Participant or of any other person to a performance bonus shall
not be assigned, transferred, pledged or encumbered in any manner and any
attempted assignment, transfer, pledge or encumbrance shall be null and void and
of no force or effect.

 

11.                 Administrative Provisions

 

(a)   The Plan shall be administered by the Committee. The Committee shall have
full, exclusive and final authority in all determinations and decisions
affecting the Plan and Participants, including sole authority to interpret and
construe any provision of the Plan, to correct any defect, supply any omission
and reconcile any inconsistency in the Plan, to adopt such rules and regulations
for administering the Plan as it may deem necessary or appropriate under the
circumstances, and to make any other determination it deems necessary or
appropriate for the administration of the Plan. Decisions of the Committee shall
be final and binding on all parties. All expenses of the Plan shall be borne by
the Company.

 

(b)   Actions of the Committee shall be taken by the vote of a majority of its
members. To the extent permitted by applicable law, any action may be taken by a
written instrument signed by a majority of the Committee members, and action so
taken shall be fully as effective as if it had been taken by a vote at a
meeting.

 

(c)   No member of the Committee shall be liable for any action, omission, or
determination relating to the Plan, and the Company shall indemnify and hold
harmless each member of the Committee and each other director or employee of the
Company or its affiliates to whom any duty or power relating to the
administration or interpretation of the Plan has been delegated against any cost
or expense (including counsel fees, which fees shall be paid as incurred) or
liability (including any sum paid in settlement of a claim with the approval of
the Committee) arising out of or in connection with any action, omission or
determination relating to the Plan, unless, in each case, such action, omission
or determination was taken or made by such member, director or employee in bad
faith and without reasonable belief that it was in the best interests of the
Company.

 

12.                 Amendment and Termination

 

The Board of Directors may at any time amend the Plan in any fashion or
terminate or suspend the Plan; provided that no amendment shall be made which
would cause bonuses payable under the Plan to fail to qualify for the exemption
from the limitations of section 162(m) of the Code provided in
section 162(m)(4)(C) of the Code. Stockholder approval shall be required with
respect to any amendment to the Plan to the extent required under
section 162(m) of the Code. Upon any termination of the Plan, all rights of a
Participant with respect to any performance period that has not ended on or
prior to the effective date of such termination shall become null and void.

 

13.                 Tax Withholding

 

All amounts required to be paid under the Plan shall be subject to any required
Federal, state, local and other applicable withholdings or deductions.

 

14.                 Miscellaneous

 

(a)   The Plan was adopted by the Board of Directors on February 25, 2015,
subject to stockholder approval. No payments may be made under the Plan until
the Plan is approved by the Company’s stockholders. If the Plan is approved by
the Company’s stockholders at their 2015 annual meeting, no bonus will be
payable hereunder in respect of any fiscal year beginning after February 25,
2020.

 

4

--------------------------------------------------------------------------------


 

(b)   The Plan shall be governed by and construed in accordance with the
internal laws of the State of Delaware applicable to contracts made, and to be
wholly performed, within such State, without regard to principles of choice of
laws.

 

(c)   Nothing contained in the Plan shall confer upon any Participant or any
other person any right with respect to the continuation of employment by the
Company or interfere in any way with the right of the Company at any time to
terminate such employment or to increase or decrease the compensation payable to
the Participant from the rate in effect at the commencement of a fiscal year or
to otherwise modify the terms of such Participant’s employment. No person shall
have any claim or right to participate in or receive any award under the Plan.

 

(d)   Nothing contained in the Plan shall be deemed in any way to limit or
restrict the Company from making any award or payment to any person under any
other plan, arrangement or understanding, whether now existing or hereafter in
effect, except that a Participant who receives a performance bonus with a
one-year performance period shall not be eligible to participate in the
Company’s regular annual bonus program for such year.

 

(e)   Any section or other headings contained herein are for the purpose of
convenience only and are not intended to expand, limit or otherwise define the
contents of such subdivisions.

 

(f)    Notwithstanding any other provision hereunder, if and to the extent that
the Committee determines the Company’s Federal tax deduction in respect of an
award hereunder may be limited as a result of section 162(m) of the Code, the
Committee may delay such payment as provided below. In the event the Committee
determines to delay the payment of a bonus or any portion thereof hereunder, the
Committee shall credit the amount of the award so delayed to a book account. The
amount so credited to the book account shall be adjusted to reflect gains and
losses that would have resulted from the investment of such amount in any
investment vehicle or vehicles selected by the Committee. The Participant shall
have no rights in respect of such book account and the amount credited thereto
shall not be transferable by the Participant other than by will or laws of
descent and distribution; any book account created hereunder shall represent
only an unfunded unsecured promise by the Company to pay the amount credited
thereto to the Participant in the future.

 

(g)   The amount credited to the Participant’s account hereunder shall be paid
to the Participant within 30 days after the Participant’s termination of
employment. Notwithstanding the foregoing, such amount shall not be paid until
the date six months after the date of the termination of employment to the
extent necessary to comply with Section 409A(a)(B)(i) and applicable Treasury
Regulations. Following any such six-month delay, all such delayed payments will
be paid in a single lump sum on the date six months after such termination of
employment.

 

(h)   The Plan is intended to comply with the requirements of Section 409A of
the Code so as not to be subject to tax under Section 409A, and shall be
interpreted accordingly.

 

5

--------------------------------------------------------------------------------

 